Case 1:18-cr-10444-NMG Document 42 Filed 06/05/19 Page 1 of 1
Case 1:18-cr-10444-NMG Document 40 Filed 04/29/19 Page i of 5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Plaintiff,

1. MORRIE TOBIN,
Defendant.

)
)
)
Vv. ) Criminal No. 18-10444-NMG
)
)
)
UNITED STATES’ MOTION FOR ORDER OF FORFEITURE (MONEY JUDGMENT)

The United States of America, by its attorney, Andrew E. Lelling, United States Attorney
for the District of Massachusetts, respectfully moves this Court for the issuance of an Order of
Forfeiture (Money Judgment) in the above-captioned case pursuant to 18 U.S.C. § 981(a)(1)(C),
and 28 U.S.C. § 2461 (c), and Rule 32.2(b) of the Federal Rules of Criminal Procedure. A
proposed Order of Forfeiture (Money Judgment) is submitted herewith. In support thereof, the
United States sets forth the following:

l. On November 27, 2018, the United States Attorney for the Disitict of
Massachusetts filed a two-count Information, charging defendant, Morrie Tobin (the
“Defendant”) and another, with Conspiracy to Commit Securities Fraud, in violation of 18
U.S.C. § 371 (Count One); and Securities Fraud, in violation of 15 U.S C. §§ 78j(b) and 78ff, 17
C.F.R. § 240.105-5, and 18 U.S.C. § 2.

2, The Information also included a forfeiture allegation, pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), which provided notice that the United States intended to

seek the forfeiture, upon conviction of the Defendant of the offenses alleged in Counts One and

Two of the Information of any property constituting, or derived from, any proceeds obtained,

directly or indirectly, as a result of the offense; and any property used in any manner or part, to

commit, or to facilitate the commission, of such offenses. The property to be forfeited includes,

Molen Mewred (ee Tyrer i> cttacked Crde, pp 2 ¢ 3)
SM Geto, VSDT 6/S/4
